                         Case 1:18-cv-01620-VM Document 32 Filed 03/14/19 Page 1 of rr.-
                                                                                    5                                        ill)
                                                                                                                        ,· · - r nn rr
                                                                                                             [ffiuG'.~~~3-~~~ 0
                                                                                                                    ts ~: --~             Ls
                                                                                                                                 1
                                             Simpson Thacher & Bartlett                                LLP                       ;   \J
                                                                     425   LEXINGTON AVENUE

                        rr===========~~:it<•                                    NY   10017-3954
                           lJSDC SDNY
                                                                                                                      1.>iA1V,bf::RS OF
                           DOCUMENT                                                                                  JUDG E MARRERO
                          EL ECTRONICALLY FILED
  Direct Dial Number      Ol ~c #:      L                                                                                    E- mai l Ad d ress
+ 1- 212- 4 55-3525       I),\ T~.   ,-  ,1:- J)-:-7">""
                                      .II-           °/r+lr-r-
                                                           1/r---'/~
                                                                   , 9-                                              pkazanoff@s tblaw.com




             BY HAND DELIVERY                                                         March 12, 2019


                                     Re:       In re Ubiquiti Networks, Inc. Securities Litigation, 18-cv-01620 (VM)

             Hon. Victor Marrero
             United States District Court
             United States Courthouse
             500 Pearl Street
             New York, NY 10007

              Dear Judge Marrero:

                     I write on behalf of Defendants 1 in the above-captioned matter. In accordance with Rule
             11.B.1 of the Court's Individual Rules of Practice, the parties exchanged letters regarding pleading
             deficiencies in the Consolidated Amended Complaint ("Complaint" or "CAC"). Plaintiff has not
             amended the Complaint to cure these deficiencies and therefore, for the reasons stated below, the
             filing of a motion to dismiss is warranted.
              I. Untimely claims asserted in the Complaint should be dismissed.
                      Section 10(b) claims are time barred when brought more than two years after "a reasonably
              diligent plaintiff would have discover[ed] the facts constituting the violation." See Merck & Co.
              v. Reynolds, 559 U.S. 633, 649, 653 (2010). Plaintiff does not, and cannot, dispute that the "facts"
              underlying Plaintiffs claims regarding Ubiquiti' s accounts receivable and internal controls were
              publicly available by February 21, 2016. Plaintiffs sole response is that "scienter allegations ...
              came to light within two years of when the initial complaint in this action was filed in February
              2018." See PI. Ltr. at 1. But Plaintiff concedes that these scienter allegations-which are deficient
              for the reasons stated below - were discoverable more than two years before the initial complaint
              was filed on February 21 , 2018. See CAC ,r 138 ("The flow of Ubiquiti' s products through its
              distributors has always been murky") (emphasis added); ,r 339 ("Ubiquiti also discussed these
              [distributor] issues in its SEC filings from before through the beginning of the Class Periocf' (i.e. ,
              May 9, 2013)) (emphasis added); CAC ,r 342 ("It turned out that in 2015, Ubiquiti still had totally
              inadequate internal controls"). 2 In addition, Plaintiffs claim that Ubiquiti falsely attributed its
              1
               "Defendants" are Ubiquiti Networks, Inc. ("Ubiquiti" or the "Company") and Individual Defendants Robert Pera,
              Craig Foster, Mark Spragg, and Kevin Radigan.
              2Moreover, scienter allegations unrelated to accounts receivable and internal controls are not "facts constituting the
              violation." Merck, 559 U.S. at 637. And these post-February 2016 scienter allegations, for instance, the publication
              of the Citron Report, are premised on performing a comparative analysis- the same one Plaintiff here performs-
              using information that has been publicly available for more than two years.
             Case 1:18-cv-01620-VM Document 32 Filed 03/14/19 Page 2 of 5
                                                                                           Simpson Thacher & Bartlett LLP

Hon. Victor Marrero                                       -2-                                       March 12, 2019

success to a "disruptive business model" is derivative of, and relies on the same allegations as, its
"internal controls" and "accounts receivable" claims, and likewise is untimely. See CAC ,I,I 199,
341, 3 51. For these reasons, all statements concerning accounts receivable, internal controls, and
Ubiquiti's business model made prior to February 21 , 2016 are not actionable. 3
II. The Complaint fails to meet the PSLRA's heightened pleading standard.
        A. The Complaint does not plead actionable misstatements or omissions. To satisfy the
heightened pleading standards of Rule 9(b) and the PSLRA, Plaintiff must, but does not, specify
the statements alleged to be fraudulent, identify the speaker, and explain why the statements were
false. See ATS! Commc 'ns Inc. v. Shaar Fund, Ltd. , 493 F .3d 87, 99 (2d Cir. 2007).
        1. Statements regarding Ubiquiti 's accounts receivable. Plaintiff alleges inconsistencies
between Ubiquiti' s accounts receivables and foreign companies' reported trade payables, but the
Complaint does not allege with particularity that any of the challenged statements were actually
false. See In re China Valves Tech. Sec. Litig., 979 F. Supp. 2d 395, 410-12 (S.D.N.Y. 2013)
(dismissing allegations that SEC filings "must be false because they do not match [foreign]
filings"). The Complaint fails to allege falsity given that Ubiquiti and its foreign distributors are
not alleged to apply the same U.S. GAAP standards, share the same reporting periods, or adhere
to the same disclosure rules. See In re China XD Plastics Company Ltd. Sec. Litig., No. 14 Civ
5308 (GBD), 2016 WL 1241522, at *6 (S.D.N.Y. Mar. 23, 2016) (noting a comparison between
foreign financials must be "substantively appropriate"). Plaintiffs alternative theory, that an SEC
investigation into related topics is sufficient to plead falsity, fails as a matter oflaw. Lipow v. Net]
UEPS Techs., Inc., No. 13 Civ 9100 (ER), 2015 WL 5459730, at *17 (S.D.N.Y. Sept. 16, 2015)
("[G]ovemment investigations cannot bolster allegations ... that do not exist.").
          2. Statements regarding Ubiquiti 's internal controls. Plaintiff does not dispute that the
Complaint must allege Defendants knowingly misrepresented both the sufficiency of the
Company' s internal controls and the ensuing remediation. See Novak v. Kasaks , 216 F.3d 300,
308-09 (2d Cir. 2000). Rather than plead specific facts that Defendants allegedly concealed,
Plaintiff claims the "sheer breadth" of the alleged controls failures "support the Complaint' s
allegations." Pl. Ltr. at 2. Courts reject claims that the "depth and breadth of the internal controls
deficiencies" are sufficient to plead securities fraud. See In re Magnum Hunter Res. Corp. Sec.
Litig. , 26 F. Supp. 3d 278, 297 (S.D.N.Y. 2014). 4 While Plaintiff baldly claims that Defendants
made "unfounded reassurances" about Ubiquiti's internal controls during and after the
remediation, see Pl. Ltr. at 2, Plaintiff has not identified particularized allegations in the Complaint
that show Defendants made false assurances about the Company's remediation process, or did so
knowingly. Rather, Plaintiff relies on claims by a confidential witness that Ubiquiti replaced its
former accounting team, which are consistent with Ubiquiti ' s 2017 disclosure that it had
"recruit[ed] and transition[ed] the leadership team within the finance organization." CAC ,I 70.
         3. Statements regarding Ubiquiti 's business model. Neither the Complaint nor Plaintiffs
letter explains why the tenets of Ubiquiti's "disruptive" business philosophy are objectively false.
Plaintiff instead claims that Ubiquiti's strategy of offering cost-effective products must be false

3
    See CAC ~~ 200- 224, 232- 235 .
4
 Plaintiffs cases are inapposite because they involve concrete evidence of "extensive corruption," In re Petrobras
Sec. Litig. , 116 F. Supp. 3d 368, 380-81 (S.D.N.Y. 2015), or misstated financial results and lack ofremediation efforts,
Varghese v. China Shenghuo Pharm., 672 F. Supp. 2d 596, 607--08 (S.D.N.Y. 2009).
             Case 1:18-cv-01620-VM Document 32 Filed 03/14/19 Page 3 of 5
                                                                                         Simpson Thacher & Bartlett LLP

Hon. Victor Marrero                                      -3-                                     March 12, 2019

because of a purported failure to disclose "improper practices." See CAC ,r 199(iii). "Repeatedly
and conclusorily referring to [a company's third party] relationships as 'improper"' does not make
them so. See In re Francesca's Holdings Corp. Sec. Litig., No. 13 Civ 6882 (RJS), 2015 WL
1600464, at *7, *16 (S.D.N.Y. Mar. 31, 2015). Furthermore, Ubiquiti's statements about its
industry niche are precisely the type of generalized statements that courts rule are not actionable.
See Schaffer v. Horizon Pharma PLC, No. 16 Civ 1763 (JMF), 2018 WL 481883, at *9 (S.D.N.Y.
Jan. 18, 2018) (statements "extolling [a] 'unique commercial business model"' were protected
puffery). 5
        4. Statements regarding Ubiquiti 's financial forecasts. Plaintiff claims that Defendants
"did not have any basis" for Ubiquiti' s second quarter 2018 financial forecasts because a new
Company product (i.e., the FrontRow camera) underperformed and was already on the market
when the forecasts were made. Pl. Ltr. at 2. But Plaintiff does not allege that Defendants knew at
the time the challenged forecasts were made that the product's performance would materially
impact those forecasts. Moreover, such a prediction would have required clairvoyance, given (as
stated in Ubiquiti's February 8, 2018 Form 10-Q,6 incorporated by reference in the Complaint)
that the FrontRow Camera's underperformance was not realized until the 2017 holiday season,
which was after the second quarter forecasts were disclosed. Plaintiff also ignores the plain text
of the second quarter 2018 earnings disclosure, which cautioned investors about the risk that
materialized: future demand could impact future performance. With this cautionary language, "no
reasonable investor could have found the statement[s] materially misleading." See Iowa Pub.
Emps. 'Ret. Sys. v. MF Global, Ltd., 620 F.3d 137, 141 (2d Cir. 2010).
        5. Statements regarding the number of registered users in the Ubiquiti Community. As
Defendants explained in their letter, the Ubiquiti Community claims are based on hindsight and
the Complaint does not plead that the number of registered users in Ubiquiti's online forum was
material. Plaintiff's response is that Defendants have not supported their argument that the
registered users metric was immaterial. Pl. Ltr. at 2. But the burden to plead materiality rests with
Plaintiff (not Defendants). See ECA, Local 134 /BEW Joint Pension Tr. of Chicago v. JP Morgan
Chase Co., 553 F.3d 187, 197 (2d Cir. 2009) ("In order to succeed on a [Section l0(b)] claim, a
'plaintiff must establish that the defendant . . . made a materially false statement or omitted a
material fact . . ."') (emphasis added). Plaintiff claims - citing paragraphs 103-117 of the
Complaint - that unspecified "[c]ommunity metrics" were "essential" to Ubiquiti' s business
model, Pl. Ltr. at 2, but nowhere in the Complaint (including those paragraphs) does Plaintiff plead
facts that show Ubiquiti represented the registered users metric itself was material. At most, the
allegations in the Complaint show that the Ubiquiti Community is one of multiple aspects of the
Company's business model and that one of multiple metrics used in descriptions of that
Community was incorrectly stated. Moreover, the Complaint itself cites to an industry report that




5
  Plaintiff's cases are inapposite because they involve statements touting compliance processes that were neither
generalized nor true. See In in re Signet Jewelers Ltd. Sec. Litig., No. 16 Civ 6728 (CM), 2018 WL 6167889, at *12
(S.D.N.Y. Nov. 26, 2018) (statements that a credit portfolio was "carefully managed" and "high quality" were not
puffery because of issuer's reckless underwriting processes); In in re VEON Ltd. Sec. Litig., 15 Civ 8672 (ALC), 2017
WL 4162342, *2, *9 (S.D.N.Y. Sept. 19, 2017) (detailed description of issuer's compliance program was not puffery).
6
    Available at https://www.sec.gov/Archives/edgar/data/l 51 l 737 /000 l 51 l 73718000005/ubnt-12312017xl0q.htm.
              Case 1:18-cv-01620-VM Document 32 Filed 03/14/19 Page 4 of 5
                                                                                          Simpson Thacher & Bartlett LLP

Hon. Victor Marrero                                      -4-                                       March 12, 2019

explains "management has not highlighted the 4 million registered users metric in our discussions
as a critical metric for evaluating the company." See CAC ,r 320. 7
        6. Omissions. The parties agree that an omission is only actionable if there is a duty to
disclose. Levitt v. JP. Morgan Sec. , Inc., 710 F.3d 454, 465 (2d Cir. 2013). Plaintiff claims that
the SEC was investigating the Company in 2016, but does not explain why that allegation, even if
true, gave rise to any disclosure obligation. See In re Lions Gate Entm 't Corp. Sec. Litig., 165 F.
Supp. 3d 1, 12 (S.D.N.Y. 2016) ("[A] government investigation, without more, does not trigger a
generalized duty to disclose."). Instead, Plaintiff cites to Mena/div. Och-ZiffCapital Management
Group LLC, a case that concerns the completeness of a company's disclosure about an
investigation, rather than any obligation to disclose the existence of one. 164 F. Supp. 3d 568,584
(S.D.N.Y. 2016). Plaintiff does not allege that Defendants made any disclosures in 2016 about an
investigation. And, with respect to the Company' s purported relationship with Streakwave,
Plaintiff again impermissibly attempts to shift her pleading burden by claiming Defendants "do
not cite any support for their position that Ubiquiti did not have a ' reportable relationship' with
Streakwave." Pl. Ltr. at 2-3. Plaintiffs failure to plead particularized facts that show the existence
of such a relationship warrants dismissal.
        7. Post-Citron Report claims. In their letter, Defendants explained that the Complaint
challenged statements made by Mr. Pera after the release of the Citron Report but did not allege
that any of those statements were objectively false. Instead ofresponding to Defendants, Plaintiff
makes the sweeping and generalized claim that Mr. Pera "went to great lengths" to deny the
allegations in the Citron Report and "perpetuate Ubiquiti's false narrative." Pl. Ltr. at 3. Plaintiffs
response confirms these claims are not pleaded with particularity and should be dismissed. 8
       B. The Complaint impermissibly relies on group pleading. Plaintiff does not dispute that
only the "maker" of a statement can be liable for alleged violations of Section 10(b), but
impermissibly pleads all causes of action against all Defendants, irrespective of their employment
and authorship of the challenged disclosures. See Janus Cap. Grp., Inc. v. First Deriv. Traders ,
564 U.S. 135, 142 (2011). For this reason alone, a motion to dismiss is warranted.
         C. The Complaint does not allege a strong inference of scienter. Instead of responding
to the reasons and cases cited in Defendants' letter explaining that the Complaint fails to plead the
required strong inference of scienter, Plaintiff seeks to rely on conclusory allegations, none of
which supports any inference-let alone a strong inference---0f scienter.
      As Defendants will explain in further detail in their motion to dismiss, Plaintiff cannot rely
on conclusory and general allegations of corporate seniority, 9 the discredited "core operations"

7
  As Defendants will explain in their motion to dismiss, Plaintiff also cannot show the number of registered on line
users altered the "total mix" of information given this metric was provided in "the context of supporting other
statements that the piaintiffs have not alleged are materially false or misleading," including statements regarding the
level of user engagement- I I million site visits and "1.3 million posts." See In re World Wrestling Ent., Inc. Sec.
Litig., 180 F. Supp. 3d 157, 177 (D. Conn. 2016) (dismissing claims that Defendant misstated the size of its social
media following in light of other user engagement metrics that were not misleading).
8
  Plaintiff also cannot manufacture disclosure claims by arguing that Defendants made "the same type of
misstatements" they allegedly made earlier in the putative class period. See In re Axis Capital Holdings Ltd. Sec.
Litig., 456 F. Supp. 2d 576, 585 (S.D.N.Y. 2006).
9
 See Bd. ofTrs. of City of Ft. Lauderdale Gen. Emps. ' Ret. Sys. v. Mechel OAO, 811 F. Supp. 2d 853 , 873 (S.D.N.Y.
2011).
              Case 1:18-cv-01620-VM Document 32 Filed 03/14/19 Page 5 of 5
                                                                                              Simpson Thacher & Bartlett LLP

Hon. Victor Marrero                                        -5-                                          March 12, 2019

theory, 10 speculation by short sellers, 11 the alleged existence of regulatory investigations, 12 and
generic claims of mismanagement 13 to create the required "compelling" inference that specific
statements were made with scienter. Tellabs, Inc. v. Makar Issues & Rights, Ltd., 551 U.S . 308,
314 (2007). While the Complaint alleges that stock sales by Messrs. Pera and Foster demonstrate
scienter, see CAC 1350, Defendants explained that these allegations do not support any inference
of scienter because the sales are not alleged to have been suspicious. See City of Taylor Gen.
Emps. Ret. Sys. v. Magna Int '[ Inc., 967 F. Supp. 2d 771, 798-99 (S.D.N.Y. 2011) (finding no
motive where stock sales were not suspicious). Plaintiff apparently concedes this point - it is not
addressed in her letter. The failure to plead scienter warrants dismissal of the entire Complaint.
        D. Loss Causation. The PSLRA requires plaintiffs to plead facts showing "that the act
or omission ... caused the loss for which the plaintiff seeks to recover damages." 15 U.S.C. §
78u-4(b)(4 ). Given the Court's Individual Practices, Defendants will, however, focus their motion
to dismiss on Plaintiffs insistence on asserting time-barred claims, reliance on group pleading,
and failure to sufficiently plead a material misrepresentation or omission made with scienter. But
the burden to prove loss causation ultimately rests with Plaintiff and therefore Defendants reserve
all rights to contest loss causation in the event the Complaint survives dismissal.
                                          *                 *                   *
           For these reasons, Defendants believe the filing of a motion to dismiss is warranted. 14


                                                                Respectfully Submitted,

                                                                    1Lk-~_
                                                                 Peter E. Kazanoff

Enclosures

cc:        Jeremy A. Lieberman (via email and U.S. Mail)
           Michael GrurJfeld (via email and U.S. Mail)
                                              ,-----------------------
                                                 The Clerk of Co urt is d irec ted to enter into the publ ic record
                                                 of~ ~ letter ~ e ~ubm1tted to the Court by
                                                    ~lbµ                                                          .
                                                 SOORDERED.             ~~///

                                                   3-/ 3 -       1,f                 ~
                                                          ri \ 1T            v.f \ \1ARR ER O. u.s.6i
10
     See In re Wachovia Equity Sec. Litig. , 753 F. Supp. 2d 326, 353 (S.D.N.Y. 2011).
11
     See In re Longtop Fin. Techs. Ltd. Sec. Litig., 910 F. Supp. 2d 561 , 577 (S.D.N.Y. 2012).
12
  See Cortina v. Anavex Life Scis. Corp. , No. 15 Civ 10162 (JMF), 2016 WL 7480415, at *8 (S.D.N.Y. Dec. 29,
2016).
13
     See Fries v. N. Oil and Gas, Inc. , 285 F. Supp. 3d 706, 722 (S.D.N.Y. 2018).
14 ln light of the foregoing, Plaintiff's Section 20(a) claim fails. See In re Livent, Inc. Noteholders Sec. litig., 151 F.

Supp. 2d 371 , 441-42 (S.D.N.Y. 2001).
